   Case 21-10269-ABA              Doc 380      Filed 04/13/21 Entered 04/13/21 15:42:05                       Desc Main
                                              Document      Page 1 of 5



      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                                      Order Filed on April 13, 2021
      COLE SCHOTZ P.C.                                                                by Clerk
      Court Plaza North                                                               U.S. Bankruptcy Court
                                                                                      District of New Jersey
      25 Main Street
      P.O. Box 800
      Hackensack, New Jersey 07602-0800
      Michael D. Sirota (msirota@coleschotz.com)
      Felice R. Yudkin (fyudkin@coleschotz.com)
      Jacob S. Frumkin (jfrumkin@coleschotz.com)
      Matteo Percontino (mpercontino@coleschotz.com)
      Rebecca W. Hollander (rhollander@coleschotz.com)
      (201) 489-3000
      (201) 489-1536 Facsimile

      Attorneys for Debtors                                               Chapter 11
      and Debtors in Possession
      In re:                                                              Case No. 21-10269 (ABA)

      CHRISTOPHER & BANKS CORPORATION,                                    Jointly Administered
      et al.,
                                                                          Hearing Date and Time:
                                          Debtors.1                       April 13, 2021 at 2:00 p.m. (EST)


     ORDER (I) CONVERTING THE DEBTORS’ CHAPTER 11 CASES TO CASES UNDER
      CHAPTER 7, (II) ESTABLISHING A DEADLINE FOR FILING FINAL CHAPTER 11
             FEE APPLICATIONS, AND (III) GRANTING RELATED RELIEF

         The relief set forth on the following pages, numbered two (2) through five (5) is hereby
     ORDERED.



DATED: April 13, 2021




               1
               The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
     number, as applicable, are as follows: Christopher & Banks Corporation (5422), Christopher & Banks, Inc. (1237),
     and Christopher & Banks Company (2506). The Debtors’ corporate headquarters is located at 2400 Xenium Lane
     North, Plymouth, Minnesota 55441.



     61893/0001-40551236v2
Case 21-10269-ABA               Doc 380      Filed 04/13/21 Entered 04/13/21 15:42:05                      Desc Main
                                            Document      Page 2 of 5



          Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

 debtors in possession (collectively, the “Debtors”) for the entry of an order, pursuant to section

 1112(a) of the Bankruptcy Code and Bankruptcy Rule 1017(f), converting the Debtors’ chapter

 11 cases to cases under chapter 7 of the Bankruptcy Code, as more fully described in the Motion;

 and it appearing that this Court has jurisdiction to consider the Motion pursuant to 28 U.S.C.

 §§ 1334 and 157; and it appearing that this is a core matter pursuant to 28 U.S.C. § 157(b); and it

 appearing that venue of these chapter 11 cases and of the Motion is proper pursuant to 28 U.S.C.

 §§ 1408 and 1409; and it appearing that due and adequate notice of the Motion has been given

 under the circumstances, and that no other or further notice need be given; and this Court having

 held a hearing to consider the relief requested in the Motion (the “Hearing”); and upon the

 record of the Hearing and all of the proceedings had before the Court; and the Court having

 found and determined that the relief requested in the Motion is in the best interests of the

 Debtors, their estates, their creditors, and other parties in interest; and the legal and factual bases

 set forth in the Motion establish just cause for the relief granted herein; and after due deliberation

 and sufficient cause appearing therefor; it is hereby

          ORDERED THAT:

          1.         The Motion is GRANTED as set forth herein.

          2.         Effective as of April 19, 2021 (the “Conversion Date”), the Debtors’ cases shall

 be converted to cases under chapter 7 of the Bankruptcy Code.

          3.         The United States Trustee shall immediately appoint a chapter 7 trustee in this

 case.




          2
              Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.


                                                            2
 61893/0001-40551236v2
Case 21-10269-ABA           Doc 380      Filed 04/13/21 Entered 04/13/21 15:42:05           Desc Main
                                        Document      Page 3 of 5



          4.       All professionals retained in the Debtors’ chapter 11 cases pursuant to sections

 327, 328, 330, 331, 363, or 1103 of the Bankruptcy Code shall file final statements and

 applications for compensation (including, without limitation, fees and expenses that are not the

 subject of any previous application and any “holdback” retained in accordance with the

 Administrative Fee Order Establishing Procedures for the Allowance and Payment of Interim

 Compensation and Reimbursement of Expenses of Professionals Retained by Order of this Court

 [Docket No. 190]) (collectively, the “Fee Applications”) on or before May 19, 2021, at 4:00

 p.m. (ET), or be forever barred from receiving any such compensation. A hearing on such timely

 filed final Fee Applications shall be held before this Court on June 24, 2021, at 2:00 p.m. (ET)

 (the “Fee Hearing”). Objections, if any, to a Fee Application must be filed and served on

 counsel to the Debtors and the party filing such Fee Application, so as to be actually received

 seven days prior to the Fee Hearing.

          5.       The Debtors shall:

                   a.     As soon as reasonably practicable after the qualification of, or assumption
                          of duties by the chapter 7 trustee, turn over to the chapter 7 trustee all
                          records and property of the estate in their possession or control, as
                          required by Bankruptcy Rule 1019(4);

                   b.     Within 14 days of the Conversion Date, file all amendments to previously
                          filed schedules and statements as necessary;

                   c.     Within 14 days of the Conversion Date, file a schedule of all property that
                          was acquired after the commencement of the case, but before the
                          Conversion Date;

                   d.     Within 14 days of the Conversion Date, file a schedule of executory
                          contracts and unexpired leases entered into or assumed after the
                          commencement of the case, but before the Conversion Date;

                   e.     Within 14 days of the Conversion Date, file a schedule of unpaid debts
                          incurred after the Petition Date and before the Conversion Date, which
                          schedule shall include the name and address of each holder of a claim, as
                          required by Bankruptcy Rule 1019(5); and


                                                    3
 61893/0001-40551236v2
Case 21-10269-ABA           Doc 380    Filed 04/13/21 Entered 04/13/21 15:42:05             Desc Main
                                      Document      Page 4 of 5



                   f.     Within 30 days of the Conversion Date, file and transmit a final report and
                          account, including an accounting of all receipts and distributions or a
                          statement indicating why the report cannot be filed, to the Office of the
                          United States Trustee, as required by Bankruptcy Rule 1019(5).

          6.       Effective as of the Conversion Date, Omni Agent Solutions shall be discharged

 from its engagement as the Debtors’ claims and noticing agent.

          7.       Nothing in this Order or the conversion of these Chapter 11 Cases to cases under

 chapter 7 of the Bankruptcy Code shall affect or modify the terms of the Final Cash Collateral

 Order, Store Closing Order, the Sale Order, and/or the Stalking Horse APA, prejudice any person

 or entity’s rights thereunder or relieve any person or entity of obligations thereunder. All rights,

 claims, remedies, defenses and obligations under and in connection with the Final Cash

 Collateral Order, Store Closing Order, the Sale Order, and/or the Stalking Horse APA shall be

 reserved and preserved in their entirety. For the avoidance of doubt and without in any way

 limiting the foregoing, (a) all rights and obligations in respect of the Carve Out and the Carve

 Out Reserves (each as defined in the Final Cash Collateral Order) shall survive conversion of the

 cases, and (b) any lien priorities or superpriority claims granted pursuant to the Final Cash

 Collateral Order to the extent such liens and claims have not been paid in full, shall be limited to

 the Carve Out Reserves, once funded, and any remaining balance in the Carve-Out Reserve

 Accounts in excess of the amounts allowed and paid to Professional persons therefrom shall be

 paid over to the Buyer in accordance with the Final Cash Collateral Order and Stalking Horse

 APA, respectively.

          8.       The Debtors have agreed to file their March 2021 monthly operating reports and

 any applicable amended monthly operating reports for January and February 2021 and, pursuant

 to the Final Cash Collateral Order, have agreed to pay estimated statutory fees for the first

 quarter of 2021 on April 16, 2021. To the extent that the Debtors are unable to file their March


                                                   4
 61893/0001-40551236v2
Case 21-10269-ABA           Doc 380     Filed 04/13/21 Entered 04/13/21 15:42:05             Desc Main
                                       Document      Page 5 of 5



 2021 monthly operating reports and amended monthly operating reports for January and

 February 2021 and pay the estimated first quarter statutory fees on Friday, April 16, 2021,

 pursuant to the Final Cash Collateral Order, the Debtors shall pay the first quarter 2021 statutory

 fees prior to turnover of any funds to the chapter 7 trustee.

          9.       This Court shall retain jurisdiction to hear and determine all matters arising from

 or related to the implementation, interpretation, and/or enforcement of this Order.




                                                     5
 61893/0001-40551236v2
